DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-9. The examined Claims are 1-9, with Claims 1-2 being amended herein, and Claims 8-9 being newly added.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant presents arguments in favor of the instant Claims versus the prior art of record (i.e. Takahashi, as modified by Mitsuda and Franconi and Mulvenna) (Pages 5-6 of Remarks). In particular, Applicant argues that the main constituent features of the compressor of Mitsuda are intended to attain a space-saving structure (Applicant references the low-temperature fluid passage forming unit provided in the housing to cool oil as the space-saving structure) (Page 6 of Remarks). Applicant argues that it Franconi is applied to Matsuda (i.e. for the provision of a depressurization pipe), the object of Mitsuda will be unobtainable (Page 6 of Remarks). Accordingly, Applicant argues that there 

	While Applicant’s aforementioned arguments are acknowledged, they are not found to be persuasive.

	As previously stated (Page 5 of 09/29/21 Non-Final Rejection), Mitsuda teaches that the compressor, in particular, exhibits space-saving structural characteristics and helps provide for enhanced coolant (i.e. oil) temperature regulation. Mitsuda teaches, for example, that the positioning of the oil pan (17S) within the rear housing (17) is an example of a space-saving structure ([0054] of Mitsuda). Mitsuda teaches, for example, that the positioning of the low-temperature fluid in space (S) or in the fluid passage (20R) is another example of a space-saving structure ([0062]). Thus, it is agreed that main constituent features of the compressor of Mitsuda are intended to attain a space-saving structure. 
However, the mere incorporation of such space-saving structures in Mitsuda’s compressor in absolutely no way means that no further modification(s) may be applied to the compressor provided that clear motivation exists to apply such modification(s) (wherein it is also noted that at no point does Mitsuda explicitly teach away from the further integration of a vent valve in the manner disclosed by Franconi). Indeed, and as previously stated (See Page 6 of 09/29/21 Non-Final Rejection), Franconi teaches that the vent valve helps maintain adequate pressure within an oil tank, prevents cavitation, and prevents oil leakage. Therefore, Franconi does in fact provide a clear motivation as to why one of ordinary skill in the art would in fact be incentivized to fluidly connect a vent valve, as taught by Franconi, to the oil tank of Mitsuda (or more specifically, Takahashi, as modified by Mitsuda) in the explicitly renders the actual space-saving structures in Mitsuda (e.g. the aforementioned and actual space-saving structures disclosed by Mitsuda in [0054] and [0062]) unobtainable, and (2) why one of ordinary skill in the art would not be incentivized to help maintain adequate pressure within the oil tank while helping prevent tank cavitation and oil leakage via the integration of said vent valve with said compressor. Finally, Applicant’s assertion “if the object is simply to depressurize the housing of the compressor, this is attained with a simple through hole provided in the housing of the compressor as opposed to a depressurization pipe” is entirely speculative and in absolutely no way proves a disincentive exists with respect to combining Mitsuda with Franconi, especially given that Franconi’s vent valve provides for the aforementioned benefits (Applicant is welcome, however, to provide explicit evidence proving that the only way to depressurize a compressor housing is a “through hole” in a housing, and specifically because of such a through hole, a vent valve which provides benefits beyond just depressurization cannot be applied to such a compressor).
 
	Accordingly, the prior art rejections of record of Claims 1-7 are hereby maintained, as described below. 

Furthermore, new grounds of rejection for Claims 8-9 are presented below as necessitated by Applicant’s amendments to the Claims (i.e. as necessitated by the new addition of Claims 8-9).

Claim Objections

Claim 9 is objected to because of the following informalities: the word “pips” should instead be written as “pipe” (i.e. “depressurization pips” should be written as “depressurization pipe”). Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 8 recites the phrase (emphasis added) “the depressurization pipe is placed at a distance close to a cooling medium discharge pipe.” The term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, Claim 8 is specifically indefinite insofar as it is unclear what placement/position is considered to be a distance “close” to the cooling medium discharge pipe, and conversely, what placement/position is considered to be a distance not close to the cooling medium discharge pipe. For purposes of examination, any distance between the depressurization pipe and the cooling medium discharge pipe will be interpreted as being a 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 9 recites the limitation “the cooling medium discharge pipe.” There is insufficient anteceded basis for this limitation in the claim. For purposes of examination, it will be assumed that the cooling medium piping (previously recited in Claim 1) further comprises a cooling medium discharge pipe, and the instant limitations of Claim 9 are in reference to such a cooling medium discharge pipe. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0308228), and further in view of Mitsuda et al. (US 2016/0281740) and Franconi (US 2009/0078506) and Mulvenna et al. (US 2007/0087241).

Regarding Claims 1, 5-6, Takahashi teaches a fuel cell system (Title, Abstract, [0002]). As illustrated in Figure 1, Takahashi teaches that the system comprises a fuel cell stack (2) (“fuel cell”), an oxidant gas compressor (K1) (“a compressor configured to compress air and feed compressed air to a cathode of the fuel cell”), and a coolant circulation conduit (“a cooling medium piping arranged such that a cooling medium flows through therein to cool down the fuel cell”) ([0014], [0016]).
Takahashi does not explicitly teach that the compressor comprises a compression chamber as instantly claimed, and a drive chamber as instantly claimed.
However, it is first noted that Takahashi specifically teaches that the compressor is a centrifugal compressor ([0014]).
Furthermore Mitsuda teaches a compressor (Title, Abstract, [0003]). Mitsuda teaches that the compressor may be utilized to supply a compressed fluid to a fuel cell ([0015]). As illustrated in Figures 1-2, Mitsuda teaches that the compressor comprises a compression chamber (positioned within compression mechanism housing (11) which is configured to compress air by a rotating impeller (9), and a speed increasing chamber (13R) ([0018]-[0019]). As illustrated in Figures 1-2, the speed increasing chamber is arranged separate from the compression chamber, and is further provided with a large diameter roller (6) therein which drives the impeller ([0020]). As illustrated in Figures 1-2, Mitsuda teaches that the speed increasing chamber is further configured such that oil flows therethrough 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize a compressor, as taught by Mitsuda, as the compressor in the system of Takahashi, given that such a compressor exhibits space-saving structural characteristics and helps provide for enhance oil temperature regulation. Furthermore, and with respect to said compressor, it is noted that (1) the compression chamber is interpreted as “a compression chamber configured to compress the air by a rotating body,” (2) the speed increasing chamber is interpreted as “a drive chamber arranged separate from the compression chamber, provided with a driving mechanism that is placed therein to drive the rotating body, configured such that oil flows through therein, (3) the oil tank is interpreted as “an oil reservoir provided to communicate with the drive chamber and configured to temporarily accumulate the oil flowing through the drive chamber,” (4) the oil cooler is interpreted as “an oil cooler provided to communicate with the drive chamber and configured to cool down the oil that flows through the drive chamber,” and (5) the oil pump is interpreted as “an oil pump configured to generate a driving force for circulating the oil between the drive chamber and the oil cooler.”


However, Franconi teaches a vehicle lubrication system (Abstract, [0001]). As illustrated in Figure 1, Franconi teaches that the system comprises an oil tank (30) comprising accumulated oil therein, and a vent valve (44) fluidly connected to the oil tank ([0013]-[0015]). As illustrated in Figure 4, the vent valve comprises an inlet (112) which serves as a first end portion and is fluidly connected to the oil tank, an outlet (114) which serves as a second portion and is open to the atmosphere, and a main flow passage (110) extended vertically upward between the inlet and the outlet ([0015], [0023]). As illustrated in Figure 1, the inlet of the vent valve is fluidly connected to the oil tank above a location where oil accumulates therein ([0015]). Franconi teaches that the vent valve helps to maintain adequate pressure within the oil tank, to prevent cavitation, and to prevent oil leakage ([0015]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would fluidly connect a vent valve, as taught by Franconi, to the oil tank of Takahashi, as modified by Mitsuda (i.e. fluidly connect the inlet of the vent valve to the oil tank of Takahashi, as modified by Mitsuda, above a location where oil accumulates therein), given that the provision of such a vent valve would help maintain adequate pressure within the oil tank, and help further prevent cavitation and oil leakage. Furthermore, and with respect to said vent valve and said manner in which it is fluidly connected to the oil tank of the compressor, it is noted that (1) the vent valve (which includes the inlet, the outlet, and main flow passage) is interpreted as “a depressurization pipe including a first end portion, a second end portion, and a rising portion that is extended vertically upward, the depressurization pipe being configured such that the first end portion is connected with the compressor and that the second end portion is open to the atmosphere,” (2) the speed increasing chamber is interpreted as being “placed to communicate with the first end portion of the depressurization pipe,” (3) the inlet of the vent valve is interpreted as being “connected with a position 

Takahashi, as modified by Mitsuda and Franconi, does not explicitly teach that the vent valve and coolant circulation conduit intersect with each other in the instantly claimed manner.
However, Mulvenna teaches a fuel cell power pack (Title, Abstract, [0002]). Mulvenna teaches that a fuel cell stack may be combined with balance of plant components (e.g. a compressor, a coolant circulation system, etc.) in order to form an electric generator of a fuel cell power pack ([0004], [0011]-[0013]). As illustrated in Figures 8(a)-8(d), Mulvenna illustrates that the structural components of each of the fuel cell stack, the compressor, and the coolant circulation system are mounted to one another such that said structural components overlap (i.e. intersect) with one another on one side face of the fuel cell stack when viewing a direction opposed to the one side face of the fuel cell stack ([0010]). Mulvenna teaches that such a mounting configuration helps further maximize spacing in applications where space is limited ([0010]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention that one of ordinary skill in the art would mount the structural components of each of the fuel cell stack (including its coolant circulation conduit) and the compressor (including its vent valve) of Takahashi, as modified by Mitsuda and Franconi, to one another such that said structural components overlap (i.e. intersect) with one another on one side face of the fuel cell stack when viewing a direction opposed to the one side face (“when being viewed in a direction opposed to one side face of the fuel cell, the depressurization pipe and the cooling medium piping are arranged to intersect with each other on the one side face”), given that such a mounting configuration would help further maximize spacing in applications where space is limited.

Regarding Claim 2, Takahashi, as modified by Mitsuda and Franconi and Mulvenna, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, and as illustrated in Figure 1 of Takahashi, the coolant circulation conduit comprises a three-way valve (19) (“a rotary valve that is placed at a branch portion where the cooling medium piping is branched off and that is configured to change a flow rate of a branched flow of the cooling medium”) ([0021]).
Takahashi, as modified by Mitsuda and Franconi and Mulvenna, does not explicitly teach that the three-way valve is arranged in the instantly claimed manner.
However, Mulvenna teaches a fuel cell power pack (Title, Abstract, [0002]). Mulvenna teaches that a fuel cell stack may be combined with balance of plant components (e.g. a compressor, a coolant circulation system, etc.) in order to form an electric generator of a fuel cell power pack ([0004], [0011]-[0013]). As illustrated in Figures 8(a)-8(d), Mulvenna illustrates that the structural components of each of the fuel cell stack, the compressor, and the coolant circulation system are mounted to one another such that said structural components overlap (i.e. intersect) with one another on one side face of the fuel cell stack when viewing a direction opposed to the one side face of the fuel cell stack ([0010]). Mulvenna teaches that such a mounting configuration helps further maximize spacing in applications where space is limited ([0010]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention that one of ordinary skill in the art would mount the structural components of each of the fuel cell stack (including the three-way valve of the coolant circulation conduit) and the compressor (including its vent valve) Takahashi, as modified by Mitsuda and Franconi, to one another such that said structural components overlap with one another such that the three-way valve protrudes from the vent valve in a 

Regarding Claim 8, Takahashi, as modified by Mitsuda and Franconi and Mulvenna, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 1, Takahashi teaches that the coolant circulation conduit (17) comprises a coolant outlet (3c2) which discharges coolant from the fuel cell (“cooling medium discharge pipe”).
Takahashi, as modified by Mitsuda and Franconi and Mulvenna, does not explicitly teach that the vent valve is placed at a distance close to coolant outlet so as to be cooled down the by the coolant outlet.
However, and in addition to the coolant outlet being a structural component of the fuel cell system, the vent valve is also a structural component of the fuel cell system which is fluidly connected to the oil tank of the compressor (See Claim 1). 
Accordingly, because the coolant outlet and the vent valve are inherently placed/positioned a specific distance from one another, said distance is interpreted as a “close” distance, especially given the absence of a definition of what constitutes a “close” distance. 
Furthermore, it would have been obvious, before the effective filing date of the claimed invention, one of ordinary skill in the art would recognize, or otherwise expect, that (1) because the coolant outlet of Takahashi, as modified by Mitsuda and Franconi and Mulvenna, comprises coolant therein, (2) the oil tank does not contain such coolant therein, and (3) the coolant outlet and the vent valve are placed/positioned a distance (“close distance”) from one another, the vent valve would, to at least some degree or by some value (it is noted that the instant Claim does not require a specific level/degree of cooling), cool down the oil tank. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0308228), and further in view of Mitsuda et al. (US 2016/0281740) and Franconi (US 2009/0078506) and Mulvenna et al. (US 2007/0087241) and Sheth (US 2010/0244595).

Regarding Claim 3, Takahashi, as modified by Mitsuda and Franconi and Mulvenna, teaches the instantly claimed invention of Claim 1, as previously described.
Takahashi, as modified by Mitsuda and Franconi and Mulvenna, does not explicitly teach that the outlet of the vent valve comprises a waterproof ventilation film as instantly claimed.
However, Sheth teaches a pump motor comprising an oil circulation system for heat transfer purposes (Abstract, [0002]). Sheth teaches that the pump comprises a separator (e.g. oil-water separator, gas separator) therein, wherein said separator is configured to be fluidly selective only to a desired/working fluid ([0023]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate a gas separator (“waterproof ventilation film that is placed in the second end portion and that is configured to allow for passage of a gas between inside and outside of the depressurization pipe while preventing passage of liquid water”), as taught by Sheth, in the outlet of the vent valve of Takahashi, as modified by Mitsuda and Franconi and Mulvenna, given that such a modification would allow for selective separation of a given fluid (e.g. gas) out of the outlet of the vent valve.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0308228), and further in view of Mitsuda et al. (US 2016/0281740) and Franconi (US 2009/0078506) and Mulvenna et al. (US 2007/0087241) and Ukai et al. (US 2007/0160881).

Regarding Claim 3, Takahashi, as modified by Mitsuda and Franconi and Mulvenna, teaches the instantly claimed invention of Claim 1, as previously described.
While the vent valve of Takahashi, as modified by Mitsuda and Franconi and Mulvenna, is configured to change over between an open position and a closed position, Takahashi, as modified by Mitsuda and Franconi and Mulvenna, does not explicitly teach that the vent valve is an electromagnetic valve.
However, Ukai teaches a fuel cell system (Title, Abstract, [0001]). Uka teaches that the fuel cell system comprises an electromagnetic valve therein ([0109]). Ukai teaches that the opening and closing functionality of the electromagnetic valve may be controlled by a controller (101) ([0109]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the vent valve of Takahashi, as modified by Mitsuda and Franconi and Mulvenna, as an electromagnetic valve, given that such a modification would allow for the opening and closing functionality of the vent valve to be controlled by a controller, as taught by Ukai.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0308228), and further in view of Mitsuda et al. (US 2016/0281740) and Franconi (US 2009/0078506) and Mulvenna et al. (US 2007/0087241) and Nagaosa (WO 2015/186438, using the English equivalent US 2017/0096172 for translation/citation purposes).

Regarding Claim 7, Takahashi, as modified by Mitsuda and Franconi and Mulvenna, teaches the instantly claimed invention of Claim 1, as previously described.
Takahashi, as modified by Mitsuda and Franconi and Mulvenna, does not explicitly teach that the fuel cell system is comprised in a fuel cell vehicle such that the fuel cell stack and the compressor are placed inside a front compartment of the fuel cell vehicle.

Furthermore, Nagaosa teaches a fuel cell vehicle (Abstract, [0001]). As illustrated in Figures 1-3, Nagaosa teaches that the vehicle comprises a fuel cell stack (10) and a compressor (43) therein, wherein the fuel cell stack and the compressor are positioned in a front holding compartment (3) of the vehicle ([0015], [0018]). Furthermore, and as illustrated in Figures 1-3, Nagaosa teaches that the fuel cell stack is arranged in a slanted configuration within the front holding compartment, wherein said configuration helps prevent the fuel cell stack from entering into the inner passenger compartment of the vehicle during a serious vehicle collision ([0039]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would incorporate the fuel cell system of Takahashi, as modified by Mitsuda and Franconi and Mulvenna, within a fuel cell vehicle such that at the fuel cell stack and compressor are placed within a front compartment of said vehicle and such that the fuel cell stack is arranged in a slated configuration, as taught by Nagaosa, given not only because Takahashi already specifically teaches that the fuel cell system is intended to be mounted in a vehicle, but also because such a mounting configuration within a front compartment of a fuel cell vehicle would help prevent the fuel cell stack from entering into the inner passenger compartment of the vehicle during a serious vehicle collision.

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome all applicable objections and rejections under 35 U.S.C. 112(b).

The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art references of record with respect to Claim 9 are Takahashi (US 2016/0308228), Mitsuda et al. (US 2016/0281740), Franconi (US 2009/0078506), and Mulvenna et al. (US 2007/0087241).

Claim 9 further limits the fuel cell system of Claim 1 by specifying an explicit distance between the instantly claimed depressurization pipe and cooling medium discharge pipe (i.e. not less than 3 mm and not greater than 3 cm). 
However, and with respect to Takahashi, as modified by Mitsuda and Franconi and Mulvenna, while it is inherent that the coolant outlet (3c2) which discharges coolant from the fuel cell (“cooling medium discharge pipe”) and the vent valve (“depressurization pipe”) are placed/positioned a distance from one another, (1) the prior art of record is entirely silent with respect to a quantified distance between the coolant outlet and the vent valve, and (2) the prior art of record neither teaches nor suggests why one of ordinary skill in the art would construct a fuel cell system which adheres to the quantified distance recited in the instant Claim. At best, while Mulvenna discloses a mounting configuration which helps further maximize spacing in applications where space is limited, Mulvenna neither teaches nor suggests a quantified distance in accordance with the instant Claim. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729